DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed on 10/14/2021 with respect to claims 1 - 17 have been considered but are not persuasive.
Please refer to the following office action, which clearly sets forth the reasons for non-persuasiveness.
Applicant argues that the reference does not teach a second object that is positioned in a three dimensional space corresponding to the area.
	Examiner notes that Hill teaches a second object that is positioned in a three dimensional space corresponding to the area in at least paragraphs 0010, 0079, 0081 - 0082, 0087, and 0108; 3D).

Applicant's arguments filed on 10/14/2021 with respect to claims 18 - 19 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US PgPub No. 2015/0326932). 
Regarding claim 1, Hill teaches an apparatus comprising: one or more hardware processors (figures 21 or 22 item 26); and one or more memories which store instructions executable by the one or more hardware processors to cause the apparatus to perform (paragraphs 0084 – 0085, 0146) at least: specifying a virtual viewpoint corresponding to a virtual viewpoint image generated based on a plurality of images of an area captured 

Regarding claim 2, as mentioned above in the discussion of claim 1, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein the first object is a person in the area, and the second object is an advertisement (figures 21 or 22; person and team logo as an advertisement; figures 8 – 9 and 12 team logo associated with player; wherein the first object is a person in the area, and the second object is an advertisement).

claim 3, as mentioned above in the discussion of claim 1, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein the second object is viewed from the changed virtual viewpoint at an angle within a predetermined range to the second object (figures 21 or 22; team logo as an advertisement; figures 8 – 9 and 12 team logo associated with player; wherein the second object is viewed from the changed virtual viewpoint at an angle within a predetermined range to the second object).

Regarding claim 4, as mentioned above in the discussion of claim 3, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein the predetermined range includes a right angle to the second object (figures 21 or 22; team logo as an advertisement; figures 8 – 9 and 12 team logo associated with player; wherein the predetermined range includes a right angle to the second object).

Regarding claim 5, as mentioned above in the discussion of claim 1, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein, based on a position of an object and a position of the virtual viewpoint, the second object is determined from among a plurality of objects in the area (figures 21 or 22; person team logo as an advertisement; figures 8 – 9 and 12 team logo associated with player; wherein, based on a position of an object and a position of the virtual viewpoint, the second object is determined from among a plurality of objects in the area).

claim 6, as mentioned above in the discussion of claim 1, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein, based on an orientation of an object and an orientation of the virtual viewpoint, the second object is determined from among a plurality of objects in the area (figures 21 or 22; person team logo as an advertisement; figures 8 – 9 and 12 team logo associated with player; wherein, based on an orientation of an object and an orientation of the virtual viewpoint, the second object is determined from among a plurality of objects in the area).

Regarding claim 7, as mentioned above in the discussion of claim 1, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein, based on an estimated future virtual viewpoint, the second object is determined from among a plurality of objects in the area (figures 21 or 22; person team logo as an advertisement; figures 8 – 9 and 12 team logo associated with player; wherein, based on an estimated future virtual viewpoint, the second object is determined from among a plurality of objects in the area).

Regarding claim 8, as mentioned above in the discussion of claim 1, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein, based on an amount of time that an object has been within a field of view of the virtual viewpoint, the second object is determined from among a plurality of objects in the area (figures 21 or 22; person team logo as an advertisement; figures 8 – 9 and 12 team logo associated with player; wherein, based on an amount of time that an object has been within a field of view of the virtual viewpoint, the second object is determined from among a plurality of objects in the area).

Regarding claim 9, as mentioned above in the discussion of claim 1, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein exercising the instructions further cause the apparatus to perform: specifying a movement path of the virtual viewpoint, and modifying the specified movement path of the virtual viewpoint such that a field of view in accordance with the virtual viewpoint on the modified movement path includes both the first object and the second object (figures 21 or 22; person team logo as an advertisement; figures 8 – 9 and 12 team logo associated with player; specifying a movement path of the virtual viewpoint, and modifying the specified movement path of the virtual viewpoint such that a field of view in accordance with the virtual viewpoint on the modified movement path includes both the first object and the second object).

Regarding claim 10, as mentioned above in the discussion of claim 9, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein the movement path is specified based on a user operation for designating the movement path (figure 12; wherein the movement path is specified based on a user operation for designating the movement path).

Regarding claim 11, as mentioned above in the discussion of claim 9, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein a degree of modifying of the movement path is determined based on characteristics of at least one of a user, an event in the area, and a user operation for designating the movement path (figure 12 a user/ user operation or figures 8 – 9 and 12 team logo associated with player event).

Regarding claim 12, as mentioned above in the discussion of claim 1, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein exercising the instructions further cause the apparatus to perform: specifying a movement path of the virtual viewpoint (figures 21 or 22; person team logo as an advertisement; figures 8 – 9 and 12 team logo associated with player; specifying a movement path of the virtual viewpoint), and modifying the specified movement path of the virtual viewpoint (i) such that the first object is included in a field of view in accordance with the virtual viewpoint during movement of the virtual viewpoint along the modified movement path (figures 21 or 22; person team logo as an advertisement; figures 8 – 9 and 12 team logo associated with player; the first object is included in a field of view in accordance with the virtual viewpoint during movement of the virtual viewpoint along the modified movement path), and (ii) such that the second object enters into a field of view in accordance with the virtual viewpoint during movement of the virtual viewpoint along the modified movement path (figures 21 or 22; person team logo as an advertisement; figures 8 – 9 and 12 team logo associated with player; the second object enters into a field of view in accordance with the virtual viewpoint during movement of the virtual viewpoint along the modified movement path).

claim 13, Hill teaches a method for an apparatus (figures 21 or 22 item 26), the method comprising: specifying a virtual viewpoint corresponding to a virtual viewpoint image generated based on a plurality of images of an area captured by a plurality of image capturing apparatuses at different positions (paragraphs 0071, 0084; specifying a virtual viewpoint corresponding to a virtual viewpoint image generated based on a plurality of images of an area captured by a plurality of image capturing apparatuses at different positions); determining a first object included in a field of view in accordance with the specified virtual viewpoint (figures 8 – 9 and 12 player on the field); determining a second object representing at least one of the following: a sign, a graphic, or a logo, wherein the second object is positioned in a three dimensional space corresponding to the area (figures 8 – 9 and 12 team logo associated with player also at least paragraphs 0010, 0079, 0081 - 0082, 0087, and 0108; 3D); and changing the virtual viewpoint such that a field of view in accordance with the changed virtual viewpoint includes both the determined first object and the determined second object (figures 2 – 12 also paragraphs 0071 and 0084 changing the virtual viewpoint such that a field of view in accordance with the changed virtual viewpoint includes both the determined first object and the determined second object).

Regarding claim 14, as mentioned above in the discussion of claim 13, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein the first object is a person in the area, and the second object is an advertisement (figures 21 or 22; person and team logo as an advertisement; figures 8 – 9 and 12 team logo 

Regarding claim 15, as mentioned above in the discussion of claim 13, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein the second object is viewed from the changed virtual viewpoint at an angle within a predetermined range to the second object (figures 21 or 22; team logo as an advertisement; figures 8 – 9 and 12 team logo associated with player; wherein the second object is viewed from the changed virtual viewpoint at an angle within a predetermined range to the second object).

Regarding claim 16, as mentioned above in the discussion of claim 13, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein exercising the instructions further cause the apparatus to perform: specifying a movement path of the virtual viewpoint (figures 21 or 22; person team logo as an advertisement; figures 8 – 9 and 12 team logo associated with player; specifying a movement path of the virtual viewpoint), and modifying the specified movement path of the virtual viewpoint (i) such that the first object is included in a field of view in accordance with the virtual viewpoint during movement of the virtual viewpoint along the modified movement path (figures 21 or 22; person team logo as an advertisement; figures 8 – 9 and 12 team logo associated with player; the first object is included in a field of view in accordance with the virtual viewpoint during movement of the virtual viewpoint along the modified movement path), and (ii) such that the second object enters into a field of view in accordance with 

Regarding claim 17, Hill teaches a non-transitory computer-readable storage medium storing a program for causing a computer to execute a method for an apparatus (paragraphs 0084 – 0085, 0146), the method comprising: specifying a virtual viewpoint corresponding to a virtual viewpoint image generated based on a plurality of images of an area captured by a plurality of image capturing apparatuses at different positions (paragraphs 0071, 0084; specifying a virtual viewpoint corresponding to a virtual viewpoint image generated based on a plurality of images of an area captured by a plurality of image capturing apparatuses at different positions); determining a first object included in a field of view in accordance with the specified virtual viewpoint (figures 8 – 9 and 12 player on the field); determining a second object representing at least one of the following: a sign, a graphic, or a logo, wherein the second object is positioned in a three dimensional space corresponding to the area (figures 8 – 9 and 12 team logo associated with player also at least paragraphs 0010, 0079, 0081 - 0082, 0087, and 0108; 3D); and changing the virtual viewpoint such that a field of view in accordance with the changed virtual viewpoint includes both the determined first object and the determined second object (figures 2 – 12 also paragraphs 0071 and 0084 changing the virtual viewpoint such 

Regarding claim 18, as mentioned above in the discussion of claim 1, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein, in a case where a predetermined condition is met, the changing of the virtual viewpoint is not performed or an amount of change of the changing of the virtual viewpoint is reduced (paragraph 0005; tracking an object of interest).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PgPub No. 2015/0326932) in view of Robins (US PgPub No. 2003/0151669).
Regarding claim 19, as mentioned above in the discussion of claim 18, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches the virtual viewpoint (paragraphs 0071 and 0084; virtual viewpoint)
However, Hill fails to teach wherein the predetermined condition is that a user controlling the setting is a paying user. Robins, on the other hand teaches wherein the predetermined condition is that a user controlling the setting is a paying user.
More specifically, Robins teaches wherein the predetermined condition is that a user controlling the setting is a paying user (paragraph 0006 and figure 4 items 409 - 415).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Robins with the teachings of Hill to improve image capture for an authorized user via authorization of the user and accessing functionality for the authorized user.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Usman Khan	
/USMAN A KHAN/Primary Examiner, Art Unit 2696
12/05/2021